—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Suffolk County Department of Health Services, dated October 25, 1983, which, after a hearing, found that petitioner had violated the Suffolk County Sanitary Code and ordered petitioner to pay a penalty.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination of the Commissioner is supported by substantial evidence. While it would have been better if the Commissioner had made simple findings of fact as to the storage of hazardous materials, the determination is susceptible to intelligent review without it.
We have reviewed petitioner’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.